METHOD FOR MANUFACTURING PROTONIC CERAMIC FUEF CELL
DETAILED ACTION

Status of Claims
Claims 1-4, 6, 8, 10-12 and 14-18 are pending, wherein claim 4 is amended, and claims 1-3 and 15-18 were previously withdrawn. Thus, claims 4, 6, 8, 10-12 and 14 are being examined on the merits in this Office action.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Objections
Claim 4 is objected to because of the following:
The recitation “wherein the electrolyte layer, which includes an electrolyte material particle diameter of about 3-5 µm” in claim 4 at least has grammatical error.
Appropriate correction is required.

Claim Interpretation
Claim 4 recites an anode layer and an anode support layer, but does not provide the relationship between them. In light of specification, it is interpreted that the anode layer comprising the anode support layer, and the anode support layer itself recited in claim 4 is the anode layer.

Claim Rejections - 35 USC § 112
Claims 4, 6, 8, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims a particle diameter of about 3-5 µm. However, 1) the claim languages do not make it clear that the diameter refers to before or after sintering, rendering the claim indefinite; and 2) it is unclear as to whose particle diameter (particles of sintering aid?, electrolytes? or others?). For purposes of examination, the claimed diameter is interpreted as referring to after sintering.
Claims 6, 8, 10-12 and 14 are also rejected because of their dependencies on claim 4.

Claim Rejections - 35 USC § 103
Claims 4, 6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP 2012212541 A, for citation purposes its English machine translation is Mizuno) in view of Noda et al. (WO 2016080019 A1, for citation purposes its English equivalent US 20170373324 A1 is being used in this Office action, hereafter Noda) and Ohmori et al. (US 20100196795 A1, hereafter Ohmori).
Regarding claim 4, Mizuno teaches a method for manufacturing a protonic ceramic fuel cell (See at least Title and Abstract), comprising:
preparing an anode layer (e.g., layer 14 supported on a substrate 12, [0034], Figs.; layer 14 reads on the claimed anode layer) comprising, for example, yttrium stabilized zirconia (YSZ) and a transition metal oxide such as nickel oxide (NiO) ([0038], [0044]);
preparing an electrolyte paste by dispersing YSZ in a solvent ([0057]) and forming an electrolyte layer by screen-printing the electrolyte paste ([0087]) on the anode layer (Fig. 1); and
sintering the anode layer and the electrolyte layer at the same time ([0063]).
Mizuno does not teach the claimed yttrium-doped barium cerate-zirconate (BCZY) is used as a starting material for forming the anode layer and the electrolyte layer. However, in the same field of endeavor, Noda discloses BCZY (one of perovskite oxides, see [0041]) is used as a starting material for forming an anode layer and an electrolyte layer of a fuel cell, respectively (at least [0067], [0041], [0072]). “When such an perovskite oxide is used, proton conductivity can be obtained even when the temperature range is relatively low, namely, about 400 °C to 600 °C, and this is advantageous in decreasing the operation temperature” ([0027], [0002], Noda). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed Noda’s BCZY as an alternative to Mizuno’s YSZ to react with NiO to form an anode layer, in order to advantageously decrease the 
The instantly claimed “when the anode layer and the electrolyte layer are sintered at the same time, a sintering aid represented by Chemical Formulae BaMO2 or BaY2MO5 (M=Ni, Cu or Zn) is produced as the BCZY and the transition metal oxide react in the anode layer” and  “the electrolyte layer, which includes an electrolyte material particle diameter of about 3-5 µm” are reasonably expected, because Mizuno in view of Noda teaches the same reactant materials as claimed and a substantially identical sintering process to that as claimed. Such a sintering process taught in prior arts will result in a same sintering aid and a same particle diameter range in the electrolyte layer as claimed. “Where the claimed (i.e., “a sintering aid”) and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages (e.g., the claimed particular range of particle diameter in the electrolyte layer). Mere recitation of a newly discovered function or property (in this case, producing a sintering aid or a particle diameter range in the electrolyte layer) that is necessarily possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art, Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Mizuno in view of Noda further teaches a thickness of the anode layer is in a range of 3-20 µm ([0041]), overlapping the claimed 15-30 µm, and a thickness of the electrolyte layer is about 3 to 15 µm, overlapping the claimed 10-20 µm ([0046], Mizuno). In the case where the prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Mizuno in view of Noda further teaches the anode layer is prepared by mixing BCZY, the transition metal oxide NiO and polymethyl methacrylate (PMMA) ([0054], Mizuno). Furthermore, the instantly claimed “granulating”, “spray drying”, “compressing”, etc. are well known in prior arts. For instance, Ohmori discloses that anode materials are mixed with a binder to form a slurry. The slurry is then dried with a spray direr, granulated, and die pressed to form an anode support layer having a thickness ([0096]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the well-known technique, as exemplified by Ohmori, to modify Mizuno in view of Noda such that the materials of Mizuno in view of Noda in the anode layer is granulated by spray drying and the resulting granule is compressed to form an anode support layer. The use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Mizuno as modified further teaches, in the step of forming the anode support layer, the BCZY (YSZ replaced by BCZY, see the rejection of claim 4) and the transition metal oxide are mixed in a mass ratio of 1:1, reading on the instantly claimed range of 40:60 to 60:40 (See NiO/YSZ=1:1: [0088], Mizuno).
Regarding claim 6, Mizuno as modified the method for manufacturing a protonic ceramic fuel cell according to claim 4, and the instant claim further claims the anode layer comprises an additional layer, that is, an anode functional layer, in addition to the anode support layer. However, the claimed additional anode functional layer has the same In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, Mizuno teaches preparing an anode layer paste by mixing BCZY and the transition metal oxide NiO in a solvent and forming an anode layer by screen-printing ([0022], [0087], Mizuno), and the electrolyte layer (16 in Fig. 1, Mizuno) is formed on the anode layer (Fig. 1, Mizuno).
Regarding claim 8, Mizuno in view of Noda teaches the method for manufacturing a protonic ceramic fuel cell according to claim 4, wherein the electrolyte layer does not comprises a sintering aid (either Mizuno or Noda does not mention any sintering aid).
Regarding claim 10, Mizuno in view of Noda teaches the method for manufacturing a protonic ceramic fuel cell according to claim 4, wherein the sintering aid produced in the anode is supplied to the electrolyte layer, because Mizuno in view of Noda teaches the same materials and the same sintering process and it is reasonably expected that such a process will result in a same reaction result as claimed. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property (in this case, the sintering aid is supplied to the electrolyte layer) that is necessarily possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art, Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding claim 12, Mizuno in view of Noda teaches the method for manufacturing a protonic ceramic fuel cell according to claim 4, wherein the sintering is conducted at 1100-1450 [Symbol font/0xB0]C, reading on the range of from 1000 [Symbol font/0xB0]C to 1450 [Symbol font/0xB0]C, as instantly claimed.
claim 14, Mizuno in view of Noda teaches the method for manufacturing a protonic ceramic fuel cell according to claim 6, and further discloses that the anode functional layer and the anode support layer can have the same composition ([0088], [0022]), i.e., a same mass ratio of 1:1 of BCZY to NiO. This ratio reads on the instantly claimed ratio of from 40:60 to 60:40.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as modified, as applied to claim 4 above, and further in view of Seabaugh et al. (US 20030027033A1, hereafter Seabaugh).
Regarding claim 11, Mizuno as modified teaches the method for manufacturing a protonic ceramic fuel cell according to claim 4, but appears to be silent to the BCZY being a powder with a diameter of particles smaller than 1 µm. However, in the same field of endeavor, Seabaugh discloses (See at least: [0002], [0004], [0008]-[0025], [0045], [0047] and [0053]) that a nanoscale (less than 100 nm in dimension, [0009]) perovskite electrolyte having a large surface area is mixed with NiO or/and CuO (at least [0019], [0053]) to form a nano-composite anode material mixture for a solid oxide fuel cell. The resulting anode has improved performance due to reduced particle sizes of the anode materials (at least [0008]), which thereby leads to improved performance of the solid oxide fuel cell, reduced operating temperature of the solid oxide fuel cell, and/or efficient operation of the solid oxide fuel cell with internal reforming of hydrocarbon fuels (at least [0025]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further incorporated the teachings of Seabaugh into Mizuno as modified such that the BCZY of Mizuno as modified has a size of nanoscale dimension, i.e., less than 1 µm, in order to achieve .

Response to Arguments
Applicant's arguments filed on March 26, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.
Applicant’s arguments regarding the Noda reference, which was relied on as a primary reference to reject the claims, are moot, because Noda is no longer relied on as a primary reference to reject the claims for solely simplifying the rejections and facilitating the prosecution.
Applicant’s arguments regarding “YSZ and BCZY cannot be interchanged” are not persuasive, because:
1) It is unknown where the figure shown on the top of page 12 of the Remarks to support the arguments comes from. The figure is not credited.
2) The argument in relation to “… according to Fig. 5 and 6 of Noda, … the electrolyte is not dense enough …” is not commensurate in scope with the claims. The claims do not claim an electrolyte layer dense structure. In addition, it is unknown how Applicant Figs. 5 and 6 was judged as “not dense”. What’s the criteria?
In response to Applicant’s arguments with respect to a comparison between Comparative Example 4 and Example 5 of the instant invention are not applicable to the 
In addition, it is unknown where the XRD spectrum comes from. The spectrum is not credited.
In response to Applicant’s arguments with regard to the planarization layer 14 and the layer 12 of Mizuno, it is respectfully noted that there are multiple ways Mizuno may be interpreted as meeting the limitations of claim 4. In the current rejections, the Office action clearly indicates that the layer 14 is interpreted as reading on the claimed anode layer. The layer 12 is merely used as a support substrate ([0034], Mizuno).
In response to the argument that “As clearly shown above, Mizuno merely discusses Ni-YSZ ration of planarization layer, but fails to disclose …”, it is respectfully noted that the combination of Mizuno and Noda does not teach using YSZ.
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues about the use of YSZ in Seabaugh, rather than the use of BCZY. It is respectfully noted that the combination of Mizuno and Noda already teaches the use of BCZY. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727